Citation Nr: 1127140	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, and, if so, whether service connection is warranted.  

2.  Entitlement to an increased rating for residuals of a penetrating wound of the left thigh with muscle damage, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2004.  In May 2011, the veteran appeared at a Board hearing held at the RO.

The file contains a claim of service connection for ischemic heart disease, received in June 2011.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for a left thigh wound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the February 2003 rating decision denying service connection for diabetes mellitus includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  Diabetes mellitus was first manifested many years after service, and is unrelated to any events which occurred in service.  

3.  The Veteran did not serve within the land borders in Vietnam, nor has actual exposure to Agent Orange been demonstrated.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  Diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In letters dated in October 2004 and April 2007, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was specifically advised of the requirements for establishing entitlement to service connection for conditions based on exposure to herbicide agents including Agent Orange.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  The April 2007 letter also provided the Veteran with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in an April 2010 supplemental statement of the case, thus curing any timing defect in the provision of this aspect of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

There are additional notice requirements that must be met in a case involving a prior finally denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  Sufficient notice was provided as to that issue in the October 2004 and April 2007 letters, namely, that the service connection claim had been previously denied, and that new and material evidence would be required to reopen the claim.  The letter explained the basis for the prior denial, and described what type of evidence would constitute "new" and "material" evidence, generally in the context of examining the bases for the denial in the prior decision, and what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Concerning the claim for service connection diabetes mellitus, reopened in this decision, adjudication of the reopened claim on a de novo basis is appropriate at this juncture, as the RO effectively considered the claim on a de novo basis; thus, the Board's proceeding with this case, without a remand to the RO, will not prejudice the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (generally, a reopened claim must be returned to the RO for consideration on the merits, in the first instance, but where the RO has already "de facto" reopened the claim, the Board may consider the issue which has already decided below).  Moreover, the Veteran has been provided with the appropriate law and regulations, and his contentions have been responsive to the legal criteria. 

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment and personnel records have been obtained.  All identified VA medical records have been obtained.  Because the matter turns on a factual question, i.e., whether the Veteran was exposed to Agent Orange, no examination is needed.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All reasonable efforts to verify Agent Orange exposure have been undertaken.  The RO determined, in May 2009, the RO determined that there was insufficient evidence to submit the file to Joint Services Records Research Center (JSRRC) for verification. 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  New and Material Evidence

Service connection for diabetes mellitus was previously denied in a February 2003 rating decision.  The Veteran did not appeal that decision, and, accordingly, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans.  

Evidence of record at the time of the February 2003 rating decision included the Veteran's statements, service treatment records and the Veteran's DD Form 214, which did not show or contend that the Veteran set foot in Vietnam.  In addition, post-service medical evidence indicated that diabetes mellitus was first diagnosed in about 2000, many years after service.  The claim was denied on the basis that diabetes mellitus was first shown many years after service, that the Veteran had not set foot in Vietnam, and that Agent Orange exposure was not otherwise shown.

Evidence received since that decision includes several statements as well as hearing testimony from the Veteran, alleging that he did, in fact, set foot in Vietnam.  This evidence of presence on land in Vietnam, which would precipitate the application of the Agent Orange presumptive law and regulations, relates to an unestablished fact necessary to substantiate the claim, and, as such, raises a reasonable possibility of substantiating the claim.  Hence, the claim is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156.  In this regard, determinations of credibility and weight are made after the claim is reopened.  Justus v. Principi, 3 Vet. App. 510 (1993).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Numerous VA medical records, dated from 2003 to 2007, show that the Veteran currently has diabetes mellitus, satisfying the first element.  Concerning the second element, service medical records do not show the presence of diabetes mellitus in service, and according to history provided by the Veteran on an examination in January 2003, diabetes mellitus was first diagnosed in 2000, many years after service.  There is no evidence indicating the presence of diabetes mellitus in service, nor was diabetes mellitus shown to have been manifested to a compensable degree within one year following the Veteran's separation from service.  In this regard, on a VA examination in April 1967, urinalysis was negative for sugar.  

The Veteran contends, however, that he was exposed to Agent Orange while he was on active duty, and that this caused his diabetes mellitus.  VA law provides that service incurrence for certain diseases, including type 2 diabetes, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.; see MR21-1MR, Part IV, Subpart ii, Chapter 2, § C; Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In other words, the physical presence of a Veteran within the land borders of Vietnam during service is required for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Veteran served on active duty in the U.S. Navy.  He was assigned to the aircraft carrier USS Ranger in February 1964.  Service personnel records show that in February 1965, the Veteran was awarded the Armed Forces Expeditionary Medal for service in Vietnam Operations during the period from November 28, 1964, through December 27, 1964.  

On January 17, 1965, the Veteran injured his left thigh when a bomb ejector exploded.  The wound became infected, and he was not returned to duty until February 9, 1965.  On February 22, 1965, he was noted to have been under treatment since January 17, 1965.  He was readmitted because of abscess formation.  He was discharged to light duty on February 27, 1965.  In a treatment note dated in October 1965, the Veteran was reported to be of "great value" to his squadron in his capacity as an ordnance quality control man, and his "loss would be felt."  He had been carried on light duty in the hopes that he would be able to do his job on the flight deck in a combat type situation, 

According to an excerpt from the Dictionary of American Naval Fighting Ships, pertaining to the USS Ranger, the Ranger sailed for the Far East in August 1964.  In October 1964, she became the flagship of a Rear Admiral who commanded Fast Carrier Task Force 77.  In the following months, she helped the Seventh Fleet continue its role of steady watchfulness to keep open the sealanes for the allies.  On February 7, 1965, in retaliation for a damaging Viet Cong attack on installations around Pleiku, a fighter bomber strike, launched from aircraft carriers including the Ranger, blasted the military barracks and staging areas near Dong Doi in the southern sector of North Vietnam.  Ranger continued air strikes on enemy inland targets until April 1965, when a fuel line broke, after which she returned to California, where she remained until after the Veteran was transferred elsewhere for further evaluation and treatment of his wound.  

In a July 2004 statement, the Veteran said that while stationed aboard an aircraft carrier as an aircraft mechanic off the coast of Vietnam, on two separate occasions, he was flown ashore into Danang to work on A4 aircraft.  One occasion he was there for three days and two nights, and on the other, he was there for most of a day.  

In an April 2005 statement, the Veteran said that during his time aboard the USS Ranger from approximately September 1964 to May 1965, he went to the beach for recovery of an A4 aircraft which had been shot and could not return to the ship.  He stated he was there long enough to remove it.  About one month later, he reported, he was on the beach loaned out to the hydraulics department to replace some hydraulic lines.  They had to wait a day in Danang for parts.  

At his Travel Board hearing in May 2011 the Veteran said that he was able to see land in Vietnam twice.  Once the ship went in to pick up a pilot that was down, and he did not know what they were doing the other time.  The Veteran said that once he flew in country, and was there for about four hours.  He was there to repair a weapon.  

In May 2009, the RO determined that there was insufficient evidence to submit the file to Joint Services Records Research Center (JSRRC) for verification.  The Board agrees with this assessment, because the Veteran's statements as to his claimed land presence in Vietnam have not been consistent, as can be seen in the preceding three paragraphs.  Prior to the Veteran's injury in January 1965, he received the Armed Forces Expeditionary Medal for service in Vietnam Operations for the period from November through December 1964.  This award is not dispositive as to inland presence, however, and the Dictionary of American Naval Fighting Ships reports the Ranger as being in a support position during this period, keeping sea lanes open.  

It was not until after the Veteran injured his leg that the Ranger commenced air strikes launched from the carrier on February 7, 1965.  The Veteran injured his leg in January 1965, and virtually the entire time that the ship remained in the Vietnam area waters, which was until April 1965, he was either in a no duty or light duty status.  Under these circumstances, the Board does not find it credible that he would have been sent into Vietnam.  In this regard, in October 1965, it was noted that the Veteran's squadron hoped that he would be able to provide assistance on the flight deck in a combat situation.  Even that was eventually given up, and it seems highly unlikely that, when the goal was to get him fit for the flight deck, that he would have been sent on a more rigorous mission to Vietnam itself.  

In view of the foregoing, the Board concludes that the Veteran was not exposed to herbicides such as Agent Orange during service, and that diabetes mellitus was not of service onset, or related to service.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The reopened claim for service connection for diabetes mellitus is denied.  


REMAND

At his Travel Board hearing, the Veteran said that his service-connected left thigh penetrating wound residuals has worsened since his last examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the manifestations and severity of all symptoms associated with the Veteran's left thigh penetrating wound residuals, to include the relevant factors associated with muscle injuries.  The entire claims folder must be made available to the examiner prior to the examination.  

2.  After completion of the above and any additional development deemed necessary, readjudicate the claim for an increased rating for the Veteran's service-connected left thigh penetrating wound residuals.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


